Case 0:20-mj-06578-AOV Document 7 Entered on FLSD Docket 11/09/2020 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO. 20-6578-VALLE


 UNITED STATES OF AMERICA,

               Plaintiff,

 v.

 ERNEST THOMPSON,

             Defendant.
 ______________________________


                                 ORDER UNSEALING CASE
               THIS CAUSE is before the Court sua sponte. Defendant, Ernest Thompson was

 arrested on November 7, 2020. Therefore, it is hereby

               ORDERED AND ADJUDGED that the above case be UNSEALED.

               DONE AND ORDERED at Fort Lauderdale, Florida, this 7th day of November, 2020.




 Copies to:

 AUSA Ajay Alexander (FTL)
